NON-FINAL OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee 18 DEC 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 19dinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable  over DUAN et al. (US 2014/0373651 A1) in view of WO 2008/041341 A1.
Claim 1:  The publication to DUAN et al. discloses (cf. abstract; figures 1-6C, [0018]-[0041]) an apparatus suitable for agitating a container, the apparatus comprising: a carrier (6, 16); and a cage structure (4) configured to constrain linear travel (10) of the carrier (4) to a path parallel to a central axis of the cage structure (4), wherein the carrier (6, 16) is at least partially inserted in a cage structure (4), and 
DUAN et al. does not disclose the recited return member installed between a bottom surface of the carrier and a distal surface of an apparatus, wherein the return member is configured to be compressed when the carrier is displaced toward the distal surface in response to a linear actuating force, and wherein the return member applies a return force to the carrier, which causes the carrier to be displaced away from the distal surface when the linear actuating force is removed or relaxed.
However, to provide a double cylindrical member or the like which is configured to cause rotational motion upon linear motion in the vertical direction, as in DUAN et al., with a return member such as a spring 9 as disclosed in WO 2008/041341 A1 that applies a force in a direction returning to an initial position when linear actuating force is removed or relaxed so as to restore the initial state of the linear motion would have been obvious to one skilled in the art before the effective filing date of the invention (see at least paragraphs 0029-0040, Figs. 6 and 17-19).
Regarding the position to locate the return member (such as a spring), the chosen location is merely a matter of design associated with the particular apparatus and such selection could easily be practiced by a person skilled in the art such that a return force is applied to the carrier of DUAN et al.

However, to provide a double cylindrical member or the like which is configured to cause rotational motion upon linear motion in the vertical direction, as in DUAN et al., with a return member such as a spring 9 as disclosed in WO 2008/041341 A1 that applies a force in a direction returning to an initial position when linear actuating force is removed or relaxed so as to restore the initial state of the linear motion would have been obvious to one skilled in the art before the effective filing date of the invention (see at least paragraphs 0029-0040, Figs. 6 and 17-19).
Claims 3-7, 14, and 16-19 are disclosed in DUAN et al., see the abstract; figures 1-6C, and ¶ [0018]-[0041].  


Claims 1, 11, 12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HABER et al. (US 5380087) in view of  WO 2008/041341 A1. 
HABER et al. discloses an apparatus and method for agitating the contents deposited into a container 10 including a carrier 30; a cylindrical cage 40; a helical track 42; a track follower member 32; a supporting frame member 50; the container 10 being insertable into and removable from the carrier 30 and the cage 40; the recited method for agitating the substances deposited within the container 10 being disclosed at col. 4, lines 8-55 with the disclosed manual manipulation providing the broad “return spring force”.  Note also the arrangement seen in Figure 1 can be reversed (with the helical track on the carrier 30 and the track follower 32 on the cage 40 or the track follower member 32 being a simple protrusion that slides within - per col. 4, lines 56-67).
HABER et al. does not disclose the recited return member installed between a bottom surface of the carrier and a distal surface of an apparatus, wherein the return member is configured to be compressed when the carrier is displaced toward the distal surface in response to a linear actuating force, and wherein the return member applies a return force to the carrier, which causes the carrier to be displaced away from the distal surface when the linear actuating force is removed or relaxed.
However, to provide a double cylindrical member or the like which is configured to cause rotational motion upon linear motion in the vertical direction, as in HABER et al., with a return member such as a spring 9 as disclosed in WO 2008/041341 A1 that applies a force in a direction returning to an initial position when linear actuating force is removed or relaxed so as to restore the initial state of the linear motion would have 
Regarding the position to locate the return member (such as a spring), the chosen location is merely a matter of design associated with the particular apparatus and such selection could easily be practiced by a person skilled in the art such that a return force is applied to the carrier of HABER et al.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, claim 8 has been presented into independent form in pending claims 23, 24, and 25.
Claims 23-25 stand allowed.

Drawings
The drawings filed 17 JUN 2020 are objected to because in Figure 1, replace “COTAINER” (proximate “122”) with --CONTAINER-- (see the corresponding portion reproduced below).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 


    PNG
    media_image1.png
    165
    377
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  






/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





23 February 2021